Case 1:19-cv-00862-CFC-SRF Document 267 Filed 02/05/21 Page 1 of 2 PageID #: 8989




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
  10x GENOMICS, INC.,                     )
                                          )
                     Plaintiff,           )
                                          ) C.A. No. 19-862-CFC-SRF
                v.                        )
                                          )
  CELSEE, INC.,                           )
                                          )
                     Defendant.           )
                                          )

       CELSEE, INC.’S THIRD MOTION FOR SUMMARY JUDGMENT
                       (NON-INFRINGEMENT OF
         U.S. PATENT NOS. 10,155,981, 10,240,197, AND 10,280,459)
        Celsee, Inc. (“Celsee”) hereby moves for entry of summary judgment of

  non-infringement of each claim of the “Brenner Method Patents” asserted by 10x

  Genomics, Inc.: U.S. Patent Nos. 10,155,981 (“’981”), claims 1 and 4; 10,240,197

  (“’197”), claims 1, 10, 20, 23-24; and 10,280,459 (“’459”), claims 1 and 4.

        In support of this motion, Celsee relies upon the accompanying

  Memorandum in Support of its Third Motion for Summary Judgment of Non-

  Infringement, Third Statement of Facts, and the pleadings and other filings of

  record in this matter.
Case 1:19-cv-00862-CFC-SRF Document 267 Filed 02/05/21 Page 2 of 2 PageID #: 8990




  Dated: February 5, 2021                      Respectfully submitted,

  Of Counsel:                                 FARNAN LLP
  Barbara A. Fiacco
  bfiacco@foleyhoag.com                       /s/ Brian E. Farnan
  Jeremy A. Younkin                           Brian E. Farnan (Bar No. 4089)
  jyounkin@foleyhoag.com                      Michael J. Farnan (Bar No. 5165)
  Brendan T. Jones                            919 N. Market St., 12th Floor
  bjones@foleyhoag.com                        Wilmington, DE 19801
  Emma S. Winer                               (302) 777-0300
  ewiner@foleyhoag.com                        (302) 777-0301 (Fax)
  Urszula Nowak                               bfarnan@farnanlaw.com
  unowak@foleyhoag.com                        mfarnan@farnanlaw.com
  Elizabeth Hudson
  ehudson@foleyhoag.com                       Attorneys for Defendant
  FOLEY HOAG LLP
  155 Seaport Boulevard
  Boston, Massachusetts 02210
  (617) 832-1000




                                       2
